GILBERT, Circuit Judge
(dissenting). The majority opinion seems to lose sight of the fact that the scope of the inquiry in this case is reduced to extremely narrow limits, for the reason that in the court below there was no written waiver of a jury trial, nor findings of fact, nor request for findings. When a law ease is thus tried before the court, the court acts as arbitrator, and its determination of questions both of law and of fact are conclusive upon the parties, and cannot be reviewed on writ of error. Campbell v. Boyreau, 21 How. 223, 16 L. Ed. 96; Kearney v. Case, 12 Wall. 275, 20 L. Ed. 395; County of Madison v. Warren, 106 U. S. 622, 2 S. Ct. 86, 27 L. Ed. 311; Bond v. Dustin, 112 U. S. 604, 5 S. Ct. 296, 28 L. Ed. 835; Erkel v. United States, 169 F. 623, 95 C. C. A. 151.
The assignments of error, with a single exception, are all directed to “findings” and “holdings” of the trial court upon the evidence in the case. The exception is the assignment that the court erred in ordering judgment to be entered on a cause of action not contained in the complaint, an assignment which has no basis in the record.
We are confined therefore to the consideration of errors of law apparent upon the face of the pleadings, and .the only question before us is whether the judgment is sustainable upon the complaint, the answer, and the reply. The complaint presented a cause of action at law and alleged liability upon a bond according to the terms thereof, and, although a second cause of action was pleaded which contained averments of an equitable nature, that cause, was dismissed by consent of the parlies. It is clear that the complaint pleads a cause of action which in itself would support the judgment. But it is said that one of the essential averments of the complaint is effectually negatived by the answer which sets forth the bond in hsee verba and shows that the condition thereof was other than that which the complaint alleged it to have been. And it is said, second, that the answer shows that the action was barred by a prior judgment.
In answer to these contentions, I submit, first, that it does not necessarily follow as a conclusion of law that upon the pleadings there could be no recovery of a judgment for the plaintiff. If it can be seen that, upon the introduction of any conceivable evidence the court might have been justified in entering judgment, it must be presumed that such evidence was'adduced. There may have been evidence of such facts as to the terms > of the order of the court directing the execution of the bond, the knowledge, understanding, and agreement of the parties as to what the provisions of the undertaking were to be, the acceptance of the same as a stay bond in compliance with the court’s order, conditioned that the appeal be prosecuted with effect, the fact that through a period of years the bond did operate as such stay, the acceptance by the plaintiff in error through a series of years of premiums upon the bond as a stay bond, conditioned that the appeal be prosecuted to effect, and other evidence sufficient, to establish estoppel to deny that the condition of the bond was as it was alleged in the complaint to be. If we may refer to the opinion of Judge Bourquin in the court below, it appears therefrom that both parties, “in disregard of pleadings, theory, form, and rules, proceeded, not only to resolve any ambiguity in the bond, but virtually as though the alleged omission by fraud or mistake was the issue to determine the actual intent and contract, the intent of the court granting the stay on bond, and the legal implications attending the court’s order entered therein; and to that end both parties introduced oral and other evidence appropriate to their methods of trial without any objection or claim of variance.” Said Chief Justice Marshall in Cooke v. Graham’s Adm’r, 3 Cranch, 235, 2 L. Ed. 420: “There are many cases on the construction of bonds, where the letter of the condition has been departed from, to carry into effect the intention of the parties.” And in 23 C. J. 531, it is said: “A person may be liable on a bond not signed by him or by his authority, by estoppel by his acquiescence.”
To the contention that the pleadings show the action to have been barred by a prior judgment, there are two answers. In the first place, the reply put in issue the averments of the answer that the two causes of action were identical. Nor does it necessarily appear from the allegations of the answer that the former action was the same. The 'answer shows that the former suit was a suit to reform the bond, and that the Supreme Court of Montana found the evidence insufficient to' justify reformation. It is true that it is also alleged that the Supreme Court found the defendant in that action not liable upon the bond, but, whether that conclusion rested upon a failure to prove ground for reformation does not appear from the ' allegations. In Lim Jew v. United States, 196 F. 736, 116 C. C. A. 364, this court held *459that a judgment on a question directly involved in one action is conclusive as to that question in another action between the same parties,* where it appears from the record or by extrinsic evidence that the precise question was raised and determined in the prior action, and that any uncertainty on the subject must be dispelled by proof; otherwise the entire subject-matter of the action is open to litigation.
In the second place, as the court below properly held, the decision of the Supreme Court of Montana, under the local law, was not a judgment upon the merits and was not a final judgment. In construing a statute of that state (section 9320 of the Code of 1921), the Supreme Court of Montana ruled that, in order that a judgment be res judicata, there must be in the judgment either an express declaration of the fact that it is rendered on the merits, or it must appear upon the judgment roll that the legal conclusion can be drawn that it was a judgment upon the merits. Glass et al. v. Basin, etc., Mining Co., 35 Mont. 567, 90 P. 753; Bennetts v. Silver Bow Amusement Co., 65 Mont. 340, 211 P. 336. It is not to be doubted that if, in the prior action upon the bond here in question, the Supreme Court of Montana had regarded its decision a judgment upon the merits in the broadest sense of the term, it would liave remanded the cause with instructions to dismiss the complaint. Instead of so doing, it reversed and remanded it to the trial court, thus authorizing that court to take such further action as in its discretion might seem proper, including the authority to accept or to direct the dismissal of the cause at the plaintiff’s instance, as was done. Prom that dismissal no appeal was taken. In State v. District Court of Second Judicial District, 40 Mont. 206, 105 P. 721, the Supreme Court of Montana hold that, where the Supreme Court reverses a cause without a specific direction either to retry or dismiss, the district court is vested with a legal discretion to take such action not inconsistent with the order of the Supreme Court as seems proper under the circumstances, find that it may, under its discretion, order a retrial. And such is the rule in other courts. Riley v. Loma Vista Ranch Co., 5 Cal. App. 25, 89 P. 849; Dubois v. Bowles, 55 Colo. 312, 134 P. 112.
In order that a judgment be res judicata, it must be a final judgment. Proper v. John Bene & Sons (D. C.) 295 P. 729, and a decision of an appellate court whereby a judgment is reversed and remanded can only moan that the judgment is remanded for further proceedings in the trial court. Such a judgment is not final. Schlosser v. Hemphill, 198 U. S. 173, 25 S. Ct. 654, 49 L. Ed. 1000; Haseltine v. Central Bk. of Springfield, 183 U. S. 130, 22 S. Ct. 49, 46 L. Ed. 117. A judgment of reversal will not operate as a bar to a subsequent action or be conclusive as to the issues determined “where on remand the cause is dismissed or the plaintiff suffers a nonsuit.” 34 C. J. 800; Gilbert v. American Surety Co., 121 F. 499, 57 C. C. A. 619, 61 L. R. A. 253, certiorari denied 190 U. S. 560, 23 S. Ct. 855, 47 L. Ed. 1184; Jones v. Knights of Honor, 236 Ill. 113, 86 N. E. 191; Spring Valley Coal Co. v. Patting, 210 Ill. 342, 71 N. C. 371. “As a general rule, the judgment of an appellate court, reversing a judgment, decree, or order of a trial court, does not purport to be final or to pass upon the merits of the controversy, and hence does not operate as res judicata, but leaves the parties in the same position as they were before the judgment of the lower court was rendered.” 34 C. J. 774. “The reversal of a judgment by any competent authority restores the parties litigant to the same condition in which they were prior to its rendition. The judgment reversed becomes mere waste paper, and the parties to it are allowed to proceed in the court below.” Proem. Judgm. § 481. Where a judgment is “reversed, then the adjudication therein concludes no one, and it is not an estoppel or bar in any sense.” Loeb v. Willis, 100 N. Y. 235, 3 N. E. 179. “A reversal in a court of last resort remanding a cause cannot be set up as a bar to a subsequent action for the same canse.” Steinman v. Clinchfield Coal Corp., 121 Va. 611, 620, 93 S. E. 684, 687. A judgment of the Supremo Court of Georgia, reversing a judgment for the plaintiffs and remanding the ease, which was thereafter voluntarily dismissed, was held not a bar lo a second suit on the same cause of action. Interstate Realty & Investment Co. v. Bibb County (C. C. A.) 293 F. 721.
The decision of the court below accords with justice and right, and should be affirmed.